Exhibit 10.03
PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT. THE USE OF THE FOLLOWING NOTATION IN THIS AGREEMENT
INDICATES THAT THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO SUCH
REQUEST FOR CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION: [REDACTED]



--------------------------------------------------------------------------------



TRANSITION SERVICES AGREEMENT
BY AND BETWEEN
HARTFORD FIRE INSURANCE COMPANY
and
HARTFORD LIFE, INC.
EFFECTIVE DATE: May 31, 2018

--------------------------------------------------------------------------------









1004530781v1



--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE IDEFINITIONS; INTERPRETATION    1
Section 1.1Definitions    1
Section 1.2Other Definitions    2
Section 1.3Interpretation    3
ARTICLE IITRANSITION SERVICES    4
Section 2.1Services    4
Section 2.2Requests for Additional Services    5
Section 2.3Special Projects    5
Section 2.4Third-Party Consents    6
Section 2.5Service Modifications    6
Section 2.6Personnel; Subcontractors    7
Section 2.7Compliance with Policies    7
Section 2.8Non-Exclusivity    7
Section 2.9Title to Provider Property; Management and Control    7
Section 2.10Cooperation    8
ARTICLE IIISERVICE STANDARDS, PROJECT MANAGERS, REGULATORY MATTERS AND MIGRATION
PLAN    8
Section 3.1Service and Special Project Standards    8
Section 3.2Regulatory Matters    9
Section 3.3Project Managers    9
Section 3.4Migration of Services    10
Section 3.5Dependencies    10
Section 3.6Prohibitive Event    11
Section 3.7Shared Contracts    12
ARTICLE IVSERVICE FEES AND FEE DISPUTE RESOLUTION    12
Section 4.1Service Fees    12
Section 4.2Reimbursement of Expenses    13
Section 4.3Invoices; Payment    13
Section 4.4Fee and Accounting Dispute Resolution    13


i


1004530781v1



--------------------------------------------------------------------------------





Section 4.5Taxes    14
ARTICLE VTERM AND TERMINATION    14
Section 5.1Period of Service and Special Project    14
Section 5.2Termination of Individual Services and Special Projects    14
Section 5.3Termination of Agreement    15
Section 5.4Survival    16
ARTICLE VIINDEMNIFICATION AND LIMITATION OF LIABILITY    16
Section 6.1Indemnification by Provider    16
Section 6.2Indemnification by HLI    16
Section 6.3Notice of Claim; Defense    16
Section 6.4Limitation on Set-off    19
Section 6.5Disclaimer of Warranties    19
Section 6.6Limitation on Liability    19
Section 6.7Exclusive Remedies    19
Section 6.8Infringement or Violation of Law    20
ARTICLE VIIMISCELLANEOUS PROVISIONS    20
Section 7.1Further Assurances    20
Section 7.2License    20
Section 7.3Notices    20
Section 7.4Severability    21
Section 7.5Entire Agreement    21
Section 7.6Amendment    22
Section 7.7Governing Law    22
Section 7.8Jurisdiction; Venue    22
Section 7.9Dispute Escalation    22
Section 7.10Jury Waiver    23
Section 7.11No Third-Party Beneficiaries    23
Section 7.12Expenses    23
Section 7.13Waivers    23
Section 7.14Relationship Between the Parties    23
Section 7.15Treatment of Confidential Information    23
Section 7.16Assignment    24


ii
1004530781v1



--------------------------------------------------------------------------------





Section 7.17Force Majeure    24
Section 7.18Execution in Counterparts    24




iii
1004530781v1



--------------------------------------------------------------------------------






TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated May 31, 2018 (the
“Effective Date”) is by and between Hartford Fire Insurance Company, on behalf
of itself and its Affiliates providing any Service(s) and/or Special Project(s)
(“Provider”) and Hartford Life, Inc., on behalf of itself and its Affiliates
receiving any Service(s) and/or Special Project(s) (“HLI”). Provider and HLI are
each a “Party” and collectively, the “Parties.”
WHEREAS, Hartford Holdings, Inc., an Affiliate of Provider (“Seller”) and
Hopmeadow Acquisition, Inc. (“Buyer”) entered into that certain Stock and Asset
Purchase Agreement on December 3, 2017 (the “Purchase Agreement”), pursuant to
which Buyer agreed to purchase and assume, or cause to be purchased and assumed,
from Seller, all of the issued and outstanding equity interests of Hartford
Life, Inc. and certain assets and liabilities comprising the Business (as
defined in the Purchase Agreement), by means of certain reinsurance and
administrative service arrangements and a transfer of the Shares, the Acquired
Assets and the Assumed Liabilities (each as defined in the Purchase Agreement);
and
WHEREAS, in order to provide for an orderly transition in the conduct of the
Business by HLI after the consummation of the transactions contemplated by the
Purchase Agreement, Provider will, for an interim period after the Effective
Date and subject to the terms and conditions set forth herein, provide or cause
to be provided certain services and/or special projects to and on behalf of HLI
and its Affiliates (as defined in the Purchase Agreement).
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed as follows:


1004530781v1



--------------------------------------------------------------------------------






Article I
DEFINITIONS; INTERPRETATION

Section 1.1    Definitions. Any capitalized term used but not defined herein
shall have the meaning set forth in the Purchase Agreement. The following terms
shall have the respective meanings set forth below throughout this Agreement:
“Abandon” or “Abandonment” means the actual intentional refusal by Provider to
provide or perform the material elements of the Services in breach of its
obligations under this Agreement.
“Excluded Service” means any service identified on Schedule 2.2.
“Fully Loaded” means (a) for any Service or Special Project charged at an hourly
rate, the fully loaded labor costs, including benefits, overhead, rent and
similar costs with respect to the individual performing the Service or Special
Project, to be allocated on an hourly basis, (b) for any unit-cost Service, the
fully loaded unit cost and (c) for any Service or Special Project provided
through a third-party provider, the fee charged by the third-party provider plus
any actual out-of-pocket expenses incurred by Provider in administering such
third-party Service or Special Project; provided, that with respect to clauses
(a), (b), and (c) such costs shall include all applicable costs, even if they
were historically allocated on separate line items but attributable to the same
Service or Special Project; provided, further, that with respect to clauses (a)
and (b), to the extent applicable, the cost charged to HLI shall not exceed the
amount Provider charges its Affiliates for the same Service or substantially
similar services. 
“Project Managers” means the two (2) individuals, one designated by Provider and
the other designated by HLI, who are primarily responsible for administering
this Agreement as described in Section 3.3.
“Service Modifications” means, collectively, Provider Service Modifications and
Vendor Service Modifications.
“Special Project” means any service, project or task listed on Schedule 2.3 or
that HLI requests Provider to provide or perform and that Provider has agreed in
writing to provide or perform in accordance with Section 2.3, which service,
project or task does not fall within the scope of the Services.
“Standard Fee” means (a) for any Service provided directly by Provider,
Provider’s Fully Loaded, historical cost to the Business for such Service, and
(b) for any Service provided by a third party, including as part of a Service
managed or administered by Provider, the Fully Loaded costs associated with such
Service without mark-up.
“Third-Party Costs” means for any Service or Special Project, all out-of-pocket
fees, costs and expenses associated with such Service or Special Project paid or
payable by Provider or its Affiliates to non-Affiliated third parties, including
payments to Subcontractors and third-party vendors (including software, service
and system license, subscription, usage and access fees), in each case
determined without duplication of the Standard Fee.


2





--------------------------------------------------------------------------------






Section 1.2    Other Definitions. In addition, the following capitalized terms
are defined in the Sections or other provisions of this Agreement set forth
below:
“Agreement”    Preamble
“Claim Notice”    Section 6.3(a)
“Confidential Information”    Section 7.15
“Effective Date”    Preamble
“Fees”    Section 4.1(b)
“Force Majeure”    Section 7.17
“HLI”    Preamble
“HLI Indemnified Parties”    Section 6.1
“Inadvertently Omitted Service”    Section 2.2(a)
“Indemnified Party”    Section 6.3(a)
“Indemnifying Party”    Section 6.3(a)
“Invoice”    Section 4.3
“Migration Committee”    Section 3.4
“Migration Plan”    Section 3.4
“Parties” or “Party”    Preamble
“Prohibitive Event”    Section 3.6
“Provider”    Preamble
“Provider Indemnified Parties”    Section 6.2
“Provider Property”    Section 2.9(a)
“Provider Service Modifications”    Section 2.5(a)
“Purchase Agreement”    Recitals
“Requested Special Project”    Section 2.3
“Seller”    Recitals
“Service Fees”    Section 4.1(a)
“Service Period”    Section 5.1
“Services”    Section 2.1
“Special Project Fees”    Section 4.1(b)
“Subcontractor”    Section 2.6(a)
“Third-Party Claim”    Section 6.3(a)
“Third-Party Consent”    Section 2.4


3





--------------------------------------------------------------------------------







“Vendor Service Modifications”    Section 2.5(a)



Section 1.3    Interpretation. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to
Articles, Sections, paragraphs, Exhibits and Schedules are references to the
Articles, Sections, paragraphs, Exhibits and Schedules to this Agreement unless
otherwise specified; (c) references to “$” shall mean United States dollars;
(d) the word “including” and words of similar import when used in this Agreement
shall mean “including without limiting the generality of the foregoing,” unless
otherwise specified; (e) the word “or” shall not be exclusive; (f) the table of
contents, articles, titles and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (g) this Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted; (h) the
Schedules and Exhibits referred to herein shall be construed with and as an
integral part of this Agreement to the same extent as if they were set forth
verbatim herein; (i) unless the context otherwise requires, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement; (j) all terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein; (k) any agreement or
instrument defined or referred to herein or any agreement or instrument that is
referred to herein means such agreement or instrument as from time to time
amended, modified or supplemented, including by waiver or consent, and
references to all attachments thereto and instruments incorporated therein;
(l) any statute or regulation referred to herein means such statute or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of any statute, includes any rules and regulations promulgated
under such statute), and references to any section of any statute or regulation
include any successor to such section; (m) all time periods within or following
which any payment is to be made or act is to be done shall be calculated by
excluding the date on which the period commences and including the date on which
the period ends and by extending the period to the first succeeding Business Day
if the last day of the period is not a Business Day; (n) references to any
Person include such Person’s predecessors or successors, whether by merger,
consolidation, amalgamation, reorganization or otherwise; (o) references to any
Contract (including this Agreement) or organizational document are to the
Contract or organizational document as amended, modified, supplemented or
replaced from time to time, unless otherwise stated; and (p) any references to
“fraud” with respect to any party shall mean intentional (and not constructive)
fraud by such party.

ARTICLE II    
TRANSITION SERVICES

Section 2.1    Services. Provider shall provide, or shall cause its Affiliates
or their respective Subcontractors (as defined below) (in the case of
Subcontractors, if permitted hereunder) to provide, to HLI and its Affiliates,
as applicable, on the terms and conditions set forth herein, the services set
forth on Schedule 2.1. The services listed on Schedule 2.1 together with any
additional


4





--------------------------------------------------------------------------------





services agreed upon by the Parties in accordance with Section 2.2 shall be
collectively referred to herein as the “Services”. Except for the Services and
Special Projects expressly set forth in this Agreement, or otherwise agreed to
by Provider in accordance with this Agreement, Provider shall be under no
obligation to provide any services or special projects to HLI, any of HLI’s
Affiliates or any third party. Provider shall provide the knowledge transfer
necessary to facilitate the separation of the Business, including Information
Technology systems, from that of the other businesses of Provider and its
Affiliates (other than the Acquired Companies) and the integration and migration
of the Business into the business and operations of the Acquired Companies, to
the extent such knowledge and skills have not been fully provided to HLI and its
Affiliates by Provider and its Affiliates through other arrangements; provided
that if Provider cannot reasonably accommodate such knowledge transfer in
accordance with the foregoing, Provider and HLI will discuss the extent to which
such knowledge transfer can be reasonably accommodated, and any such additional
knowledge transfer shall be deemed to be a Requested Special Project and shall
be subject to Section 2.3. In the event that HLI or any of its Affiliates
internally restructures, reorganizes or transfers such transferred portion of
the Business to another Affiliate, Provider shall continue to perform, or cause
to be performed, the Services to such Affiliate insofar as it conducts any
portion of the Business. Provider shall at all times reasonably assist and
reasonably cooperate with HLI and any Affiliate of HLI that supports the
Business to facilitate the arrangements contemplated hereby.

Section 2.2    Requests for Additional Services.
(a)    Inadvertently Omitted Services. If a service other than an Excluded
Service was provided by Provider or its Affiliates to the Business during the
ninety (90) days prior to the Effective Date but was inadvertently omitted from
Schedule 2.1 by the Parties, as mutually determined by the Parties in good faith
(an “Inadvertently Omitted Service”), and if HLI or any of its Affiliates
desires that Provider perform such Inadvertently Omitted Service hereunder, HLI
may submit a written request describing such service to Provider’s Project
Manager, which written request must be received by Provider’s Project Manager
within ninety (90) days after the Effective Date. Upon receipt of such written
request by Provider’s Project Manager, such Inadvertently Omitted Service and
the associated service fees shall be documented in writing by the Parties as an
amendment to Schedule 2.1 in accordance with Section 7.6, and such Inadvertently
Omitted Service shall be included in the Services. Buyer’s cost for any such
Inadvertently Omitted Service shall be the Standard Fee (unless mutually agreed
otherwise by the Parties). If the Parties are unable to reach an agreement on
whether a service is an Inadvertently Omitted Service, the dispute shall be
resolved pursuant to Section 7.9.
(b)    Other Additional Services. If after the Effective Date HLI or any of its
Affiliates desires that any additional services, other than Excluded Services
and Inadvertently Omitted Services, be provided hereunder, HLI may submit a
written request describing such services to Provider’s Project Manager, and the
Project Managers of each of HLI and Provider shall meet to discuss such request,
and if Provider is reasonably capable of providing such additional services, and
Provider or its Affiliates had made such additional services available prior to
the Effective Date, Provider shall provide such additional services. The Parties
will negotiate the terms of providing additional services (including the
associated fees payable by HLI) in good faith. Any such additional


5





--------------------------------------------------------------------------------





services and the associated service fees shall be documented in writing by the
Parties as an amendment to Schedule 2.1 in accordance with Section 7.6, and such
services shall be included in the Services.

Section 2.3    Special Projects. Provider shall perform (or cause to be
performed) the Special Projects identified on Schedule 2.3 in accordance with
the terms hereof for and on behalf of HLI, and HLI shall pay the Special Project
Fees identified thereon. In addition, if HLI requests that Provider provide a
Special Project that is not identified on Schedule 2.3 (a “Requested Special
Project”), which request must include a description of the services required to
be performed in conjunction with such Requested Special Project, Provider shall,
within a reasonable period of time after the receipt of such request, which in
no instance shall be more than thirty (30) Business Days after the date of
receipt of such request, provide HLI with either (a) a written proposal for such
Requested Special Project, giving reasonable consideration to other demands on
Provider’s resources under this Agreement and otherwise, or (b) notice of its
decision not to accept such Requested Special Project, in which case Provider
shall have no obligation (except as set forth in the following proviso) to
perform such Requested Special Project; provided, that if Provider is reasonably
capable of performing any Requested Special Project, Provider shall perform such
Requested Special Project, except to the extent that performing such Requested
Special Project creates an unreasonable burden for Provider. If the Parties
agree in writing on such proposal, including the fees for any Requested Special
Project, such Requested Special Project shall be deemed a Special Project, and
Provider shall perform (or cause to be performed) such Special Project in
accordance with the terms set forth in such proposal and the terms of this
Agreement. Provider shall not unreasonably withhold, condition or delay any
proposal or agreement as to such proposal. If the Parties do not agree on such
proposal (subject to the foregoing sentence), Provider shall have no further
obligation under this Agreement with respect to such Requested Special Project.

Section 2.4    Third-Party Consents. If any Service or Special Project cannot be
performed or provided in accordance with this Agreement without obtaining a
Third-Party Consent with respect to any third-party agreement, the Parties
acknowledge and agree that such Third-Party Consent shall be treated in
accordance with the applicable terms and conditions of Section 7.03(d)(i) and
(iv) of the Purchase Agreement, which are incorporated into this Agreement by
reference, provided, that if Provider is unable to obtain such Third-Party
Consent, then Provider shall be obligated to use reasonable best efforts to
provide the relevant Services or Special Projects through an alternative source
until such appropriate consents or approvals are obtained.

Section 2.5    Service Modifications.
(a)    With respect to the Services and Special Projects provided by Provider or
its Affiliates, Provider may reasonably supplement, modify, substitute or
otherwise alter any of the Services or Special Projects (collectively, “Provider
Service Modifications”) from time to time in a manner consistent with
supplements, modifications, substitutions or alterations made for similar
services provided or otherwise made available by Provider or its Affiliates to
itself or each other, provided such Provider Service Modifications would not
have a material adverse effect on the corresponding Service or Special Project.
With respect to the Services and Special Projects provided by the vendors or
service providers of Provider or its Affiliates, such vendors or service
providers


6





--------------------------------------------------------------------------------





may be permitted to supplement, modify, substitute or otherwise alter any of the
Services or Special Projects (collectively, “Vendor Service Modifications”) from
time to time in a manner consistent with supplements, modifications,
substitutions or alterations made for similar services provided or otherwise
made available to Provider or its Affiliates (if applicable); provided, however,
if any such vendors or service providers may be restricted under any third party
agreements from making any Vendor Service Modifications that could have more
than an immaterial adverse effect on the corresponding Service or Special
Project, Provider shall use reasonable best efforts to require the vendor to
comply with such restrictions under such third party agreement. Subject to the
foregoing, if any Service Modification will or does result in an increase of the
Fees (as defined below) or expenses payable by HLI for the applicable Service(s)
or Special Project(s) or causes the level of service for the applicable
Service(s) or Special Project(s) to fall below the levels set forth in
Section 3.1, Provider shall provide HLI with notice of the same. Upon receiving
any such notice, HLI may terminate the affected Service(s) and/or Special
Project(s) in accordance with Section 5.2. If HLI has not provided notice of
termination of the affected Service(s) and/or Special Project(s) within fifteen
(15) days after the date of such Service Modification notice, Provider may
thereafter deliver to HLI a second notice to the same effect as the notice
described above. If HLI has not provided notice of termination of the affected
Service(s) and/or Special Project(s) within fifteen (15) days after the date of
such second notice, HLI shall be deemed to have consented to the payment of such
increased Fees and expenses and/or the decrease in the level of any such
Service(s).
(b)    HLI may request that Provider increase the level at which the Services
are performed, and Provider shall reasonably consider providing such service
level, on mutually agreed terms and pricing; provided, that such a request shall
be treated as an additional service pursuant to Section 2.2.

Section 2.6    Personnel; Subcontractors.
(a)    Provider may, directly or through one or more Affiliates, hire or engage
one or more subcontractors or other third parties (each, a “Subcontractor”) to
perform any or all of its obligations under this Agreement; provided, that if
Provider engages a Subcontractor exclusively to perform Services under this
Agreement, Provider must obtain HLI’s prior written consent to use such
Subcontractor to perform the Services, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding anything to the contrary,
Provider shall always remain responsible for the performance of the Services and
the Special Projects hereunder in accordance with the provisions of this
Agreement.
(b)    Provider shall retain and employ a staff, or contractors as permitted
hereunder, with the skill, diligence and expertise necessary to perform the
Services in accordance with the provisions of this Agreement.

Section 2.7    Compliance with Policies. In connection with the receipt of the
Services and any Special Projects hereunder, HLI shall, and shall cause its
Affiliates and each of its and their Representatives to, comply with all of the
applicable security procedures, privacy policies and other policies of Provider,
its Affiliates and any Subcontractor as are then in effect and transmitted to
HLI in writing (including, without limitation, Provider’s Information Security
Requirements attached as Exhibit A). To the extent any such procedures or
policies are amended, supplemented, modified


7





--------------------------------------------------------------------------------





or replaced, or new policies are implemented, Provider shall furnish such
changes to HLI in advance of implementation thereof.

Section 2.8    Non-Exclusivity. Nothing in this Agreement prevents HLI, during
the term of this Agreement, from obtaining any of the Services or Special
Projects from any other Person or from providing any such services to itself
using its own facilities and employees.

Section 2.9    Title to Provider Property; Management and Control.
(a)    Except with respect to the licensed intellectual property covered by
Section 7.2 or items otherwise conveyed to HLI or any of its Affiliates pursuant
to the Transaction Agreements, all intellectual property, procedures, methods,
systems, strategies, tools, equipment, facilities and other resources used by
Provider or any of its Affiliates or any Subcontractor in connection with the
provision of Services and any Special Projects hereunder (collectively, the
“Provider Property”) shall remain the property of Provider, its Affiliates or
such Subcontractor (as applicable) and, except as otherwise provided herein,
shall at all times be under the sole direction and control of Provider, its
Affiliates or such Subcontractor.
(b)    Except as otherwise provided herein, management of, and control over, the
provision of the Services and Special Projects (including the determination or
designation at any time of Provider Property, employees and other resources of
Provider, its Affiliates or any Subcontractor to be used in connection with the
provision of the Services and Special Projects) shall reside solely with
Provider; provided, that Provider will promptly provide HLI with notice of any
restrictions or terms and conditions imposed by any third party used by Provider
in connection with performing the Services and Special Projects, including with
respect to HLI’s rights in any work product, services and deliverables provided
as part of the Services and Special Projects; provided further that, Provider
shall remain responsible for the performance of the Services and Special
Projects in accordance with this Agreement. Without limiting the generality of
the foregoing, all labor matters relating to any employees of Provider, its
Affiliates and any Subcontractor shall be within the exclusive control of such
parties, and neither HLI nor any of its Affiliates shall take any action
affecting, or have any rights with respect to, such matters. Provider shall be
solely responsible for the payment of all salary and benefits and all income
tax, social security taxes, unemployment compensation, workers’ compensation
tax, other employment taxes or withholdings and premiums and remittances with
respect to employees of Provider and its Affiliates used to provide Services and
Special Projects.

Section 2.10    Cooperation. Each Party agrees to perform all obligations under
this Agreement in good faith and to reasonably cooperate with the other Party in
all matters relating to the performance and receipt of the Services and Special
Projects, in order to facilitate the performance and receipt of the Services and
the Special Projects and the activities contemplated hereby. Each Party shall
timely notify the other in advance of any material changes to such Party’s
operating environment or personnel that could have a material adverse effect on
any Services or Special Projects to reasonably minimize the effect of such
changes, it being understood that no change shall (A) materially disrupt or
interfere with the performance or receipt of the Services or Special Projects
(B) free either Party from its obligations under this Agreement or (C) diminish
the


8





--------------------------------------------------------------------------------





applicable service, security or quality levels. Each Party shall cooperate with
investigations by Governmental Authorities.

ARTICLE III    
SERVICE STANDARDS, PROJECT MANAGERS, REGULATORY MATTERS AND MIGRATION PLAN

Section 3.1    Service and Special Project Standards. Provider shall provide the
Services and the Special Projects (i) if Provider obtains such Services or
Special Projects under a third-party agreement in effect prior to the date
hereof and makes such services available to HLI and its Affiliates through such
third-party agreement, for so long as such third-party agreement remains in
effect, in substantially the same manner and using at least the same standard of
care and degree of efficiency and quality as is required under, or may be
reasonably claimed with respect to, such third-party agreement, if applicable;
provided, that, for purposes of this clause (i) if Provider or any of its
Affiliates has a consent right with respect to termination or modification of a
third-party arrangement under which a Service or Special Project is provided
exclusively for HLI and its Affiliates, such consent shall not be given without
the prior written consent of HLI or (ii) to the extent the foregoing clause (i)
is not applicable, in substantially the same manner and using at least the same
standard of care and degree of efficiency and quality that Provider, its
Affiliates and its Subcontractors permitted hereunder used during the twelve
(12)-month period prior to the Effective Date in performing such Services and
Special Projects or substantially equivalent services for the Business;
provided, that, for purposes of this clause (ii) if such Service, Special
Project or substantially equivalent service was not provided by Provider prior
to the Effective Date, then such Service or Special Project shall be provided in
the manner agreed by the Parties in writing. Provider shall use reasonable best
efforts to select and supervise any Subcontractors providing Services hereunder.
Provider is not in the business of providing transition services to third
parties, and under no circumstances shall Provider be held accountable to a
higher standard of care than that set forth herein. With respect to Services and
Special Projects that are provided directly by Provider and its Affiliates,
Provider will use reasonable best efforts to ensure that there are employees, or
contractors as permitted hereunder, in place with adequate skill and knowledge
to perform the Services and Special Projects in accordance with this Agreement.

Section 3.2    Regulatory Matters. Each Party shall comply with all Laws then in
effect pertaining to such Party’s business and operations and its performance of
this Agreement. Nothing in this Agreement obligates either Party to act in
breach of the requirements of any Law, including written policy statements and
by-laws of securities commissions, insurance and other regulatory authorities.
Provider shall cooperate with HLI and its Affiliates and any regulatory
authorities that supervise HLI or any of its Affiliates in connection with
meeting any regulatory requirements applicable to the Services. Assisting HLI or
any of its Affiliates in complying with any new Law enacted or proposed after
the Effective Date shall be deemed a Special Project to the extent that such
enactment or proposal had not been anticipated by Provider or HLI or any of its
Affiliates prior to the Effective Date. If either Party receives notice of, or
otherwise becomes aware of, any inquiry, investigation, examination, audit,
proceeding or other action by or on behalf of any Governmental Authority
relating to the Services, HLI or Provider, or any of their respective
Affiliates, as the case may be, shall promptly notify the other Party thereof,
whereupon the Parties shall cooperate to


9





--------------------------------------------------------------------------------





resolve such matter in a mutually satisfactory manner and shall act reasonably
in light of the Parties’ respective interests in the matter at issue.

Section 3.3    Project Managers.
(a)    Provider and HLI shall each appoint a Project Manager, each of whom shall
serve as the primary contact point for the Project Manager’s respective Party
with respect to issues that may arise out of the performance of this Agreement.
Either of Provider or HLI may replace its respective Project Manager by giving
prior written notice to the other Party’s Project Manager stating the name,
title and contact information for such Party’s new Project Manager. The Parties
shall cause the Project Managers to meet, either in person or telephonically, at
least once monthly, or more frequently if reasonably necessary, to discuss and
document (for purposes of this Section 3.3, in a manner agreed upon by the
Parties in writing, as may be necessary to facilitate an orderly transition) the
status of the Services and any Special Projects, and to manage and document open
issues related to this Agreement and performance hereunder, discuss any planned
termination dates for particular Services and Special Projects, and review and
document service levels achieved (and, if any, missed) in the previous month, as
well as non-achievement of targets and corrective actions taken or planned, if
applicable. In addition, either Project Manager may call a meeting with the
other Project Manager to address time critical issues related to the Services
and/or Special Projects. Project Managers shall update the documentation
maintained pursuant to this Section 3.3 regularly between meetings required
hereunder so as to ensure that all such meetings are effective.
(b)    Except as otherwise provided herein, the Project Managers shall have the
authority to resolve any dispute hereunder, including by agreeing on how
disputed amounts will be allocated between the Parties.

Section 3.4    Migration of Services. The Parties acknowledge and agree that the
Services to be provided hereunder are transitional in nature and are intended to
provide HLI and its Affiliates with reasonable time to develop the internal
resources and capacities (or to arrange for third-party providers) to provide
such Services. Prior to Closing, the Parties shall negotiate in good faith a
plan for migration of the Services and Special Projects, as well as Information
Technology systems related to the Business, and the principles governing the
sharing and separation of information between the Parties (the “Migration
Plan”). Subject to Section 3.5 and Section 3.6, the Parties shall perform their
respective obligations in the Migration Plan and shall use reasonable best
efforts to achieve the milestones included in the Migration Plan in accordance
with the relevant time frame set forth therein. The Migration Plan shall include
details related to the formation of a committee (the “Migration Committee”), the
general purpose of which shall be to provide oversight for the Migration Plan.
The Migration Committee shall be composed of Samir Sravastava, Christopher
Dagnault, Ellen Below, Robert Siracusa, Peter Sannizzaro (optional), Emily
Pollack (optional), Jane Wolak, Jennifer Sala, Sarah Ransford and Bill Bloom
(optional) and shall meet at least once per month during the Service Period.
Neither the Migration Committee nor any member of the Migration Committee shall
have the right to make binding commitments on either Party. HLI and its
Affiliates shall bear their own costs and expenses incurred in performing its
obligations under the Migration Plan and shall reimburse Provider for all of the
costs and expenses that are incurred by Provider and its Affiliates after the
Effective Date in performing their obligations under the Migration Plan;


10





--------------------------------------------------------------------------------





provided, that each such reimbursable cost and expense in excess of $1,000 shall
be pre-approved in writing by HLI. The Migration Committee shall maintain
appropriately detailed documentation and other records to the extent necessary
to document implementation of the Migration Plan.

Section 3.5    Dependencies. Notwithstanding the foregoing, both Parties
acknowledge that some of the Services or Special Projects to be provided
hereunder require instructions, data, information, cooperation, assistance and
access from HLI or any of its Affiliates or are dependent in whole or in part on
completion of prior acts by HLI or its Affiliates (including, without
limitation, prior deliverables under the Migration Plan), which HLI or any of
its Affiliates shall provide to Provider or otherwise complete as reasonably
required for Provider to provide or procure such Services and Special Projects
in the manner and with the timing contemplated. If HLI or any of its Affiliates
fails to provide such instructions, data, information, cooperation, assistance
or access, fails to perform a prerequisite act or fails to take any other action
that is reasonably necessary for Provider’s performance of the Services or
Special Projects, Provider shall have no liability for failing to perform such
Service or Special Project in full accordance with such instructions to the
extent resulting from such failure.

Section 3.6    Prohibitive Event.
(a)    Without limiting the generality of Section 3.5, the following are
prohibitive events for the purpose of this Section 3.6 (each a “Prohibitive
Event”) in relation to each Service or Special Project:
(i)
failure by HLI to comply with its obligations under this Agreement;

(ii)
defects in the completeness, accuracy or quality of applicable information
provided by or on behalf of HLI or any of its Affiliates;

(iii)
changes in Laws;

(iv)
the performance of any Service or Special Project as required by this Agreement
causing Provider to violate any Laws;

(v)
any configurations of or modifications to any system of Provider that are
requested by HLI or any of its Affiliates from time to time and agreed to by
Provider;

(vi)
any modification by HLI or any of its Affiliates of any of its processes or
systems to the extent such modification adversely impacts the provision of a
Service;

(vii)
deficiency in the suitability, quality or performance of any software, equipment
or system provided by or on behalf of HLI or any of its Affiliates to the extent
such software, equipment or system was not used by HLI or its Affiliates prior
to the date hereof;



11





--------------------------------------------------------------------------------





(viii)
the presence of viruses, Trojan horses, worms or other disabling features in
HLI’s or any of its Affiliates’ systems;

(ix)
any defects in the completeness, accuracy or quality of network links provided
by third party vendors provided by or on behalf of HLI or any of its Affiliates;

(x)
failure by HLI or any of its Affiliates to provide Provider with access to its
applicable systems to the extent and for the duration that is reasonably
necessary to enable Provider to provide the relevant Service; and

(xi)
any other prohibitive events mutually agreed in writing.

(b)    To the extent that the existence or occurrence of any such Prohibitive
Event adversely affects the provision of any Service or Special Project,
Provider is relieved of its obligation to provide the affected Service or
Special Project to the extent so affected but only: (i) for that part of the
Service or Special Project affected by the Prohibitive Event; (ii) for the
duration of that effect plus a reasonable period of time to recommence the
affected Service(s) or Special Project(s); and (iii) to the extent that Provider
uses reasonable best efforts to mitigate that effect, and gives HLI notice of
the adverse effect reasonably promptly after becoming aware of the Prohibitive
Event and its adverse effect. To the extent that a Prohibitive Event results
from facts and circumstances that are not materially caused or contributed to by
HLI or its Affiliates, Provider will cooperate in obtaining for HLI and its
Affiliates an acceptable alternative source for such services as promptly as
practicable, and all aggregate costs and expenses in connection with obtaining
such alternative source of services shall be borne fifty percent (50%) by
Provider and fifty percent (50%) by HLI. To the extent that a Prohibitive Event
results from facts and circumstances materially caused or contributed to by HLI
or its Affiliates, Provider will reasonably cooperate in obtaining for HLI and
its Affiliates an acceptable alternative source for such services as promptly as
practicable, but all costs in connection with obtaining such alternative source
of services shall be borne entirely by HLI, provided, that Provider shall have
no further obligations with respect to a Prohibitive Event that results from
facts and circumstances that were intentionally caused or intentionally
contributed to by HLI or its Affiliates. Further, no Party shall be liable for
any Loss whatsoever arising out of any interruption of a Service or Special
Project or delay or failure to perform under this Agreement caused by Force
Majeure.
(c)    The Parties shall propose and attempt to agree upon any steps to be taken
under or in accordance with this Agreement in order to address each adverse
effect of the type contemplated in Section 3.6(b). Following the cessation of
the effect of the Prohibitive Event, Provider shall as soon as practicable
resume providing that part of the Service which was affected by the Prohibitive
Event.

Section 3.7    Shared Contracts. If and as requested by HLI, Provider shall, or
shall cause its Affiliates to, assign to HLI or any of its Subsidiaries any
Shared Contract (as defined in the Purchase Agreement) (a) that will expire or
terminate, as applicable, prior to the end of the Service Period and (b) that
Provider and its Affiliates do not intend on renewing. Provider shall provide


12





--------------------------------------------------------------------------------





Buyer with prior written notice of any such termination or expiration no later
than sixty (60) days before the anticipated termination or expiration date, as
applicable, of each such Shared Contract.

ARTICLE IV    
SERVICE FEES AND FEE DISPUTE RESOLUTION

Section 4.1    Service Fees.
(a)    In consideration of the provision of the Services, HLI shall pay to
Provider the fees set forth in Schedule 2.1 for the Services (the “Service
Fees”). Subject to Section 5.2 (including, without limitation, Provider’s
reasonable ability to avoid costs incurred in connection with such terminated
Service), if HLI terminates any particular Service in accordance with this
Agreement with an effective date of termination occurring prior to the end of
any calendar month during the applicable Service Period, to the extent that the
Service Fee for such Service is not based on usage, such Service Fee for such
month shall be determined by multiplying the amount of such monthly Service Fee
by a fraction, the numerator of which is the number of days that have
then-elapsed during such month, and the denominator of which is the number of
total days in such month. The Service Fees do not include Taxes, which shall be
paid for by HLI in accordance with Section 4.5 below.
(b)    In consideration of the provision of the Special Projects, HLI shall pay
to provider the fees set forth on Schedule 2.3 for the Special Projects
(“Special Project Fees” and together with the Service Fees, the “Fees”).

Section 4.2    Reimbursement of Expenses. To the extent not already covered by
the Fees, HLI shall reimburse Provider in accordance with Provider’s generally
applicable policies for all out-of-pocket expenses actually incurred by Provider
or any of its Affiliates or Subcontractors in connection with the provision of
the Services and Special Projects to HLI and its Affiliates; provided, that each
such reimbursable expense in excess of $1,000 shall be pre-approved in writing
by HLI. Subject to the proviso in the preceding sentence, such reimbursable
expenses shall include, without limitation, the following:
(a)    the costs and expenses of any travel, including transportation, lodging
and meals, of any employee or agent of Provider, its Affiliates or its
Subcontractors who is required to travel to any location other than Provider’s
facilities in connection with the performance of the Services and Special
Projects.
(b)    all Third-Party Costs actually incurred by Provider or any of its
Affiliates or Subcontractors for any Service or Special Project. Except to the
extent governed by Section 2.4, if Provider is required to procure or renew any
license, subscription, access or usage rights from third-parties at any time
prior to or during the Service Period (or period for the performance of a
Special Project, as applicable) for purposes of providing Services and/or
Special Projects, and such rights require a fixed or minimum period of time, HLI
shall pay for the entire Third-Party Costs associated with or attributable to
such rights for the period beginning on the Effective Date, even if the
applicable Service Period (or period for the performance of a Special Project,
as applicable) expires or is terminated prior to the end of such fixed or
minimum period of time; provided, that


13





--------------------------------------------------------------------------------





Provider shall use reasonable best efforts to mitigate (and as soon as
reasonably practicable terminate the accrual of) such Third-Party Costs.

Section 4.3    Invoices; Payment. Following the end of each calendar month
during the term of this Agreement, Provider shall prepare and deliver to HLI an
invoice in a format compatible with HLI’s current systems setting forth the Fees
due under Section 4.1 and expense reimbursement amounts due under Section 4.2
for all Services (and Special Projects, if any) provided during such month (each
an “Invoice”). Upon request, Provider shall deliver to HLI such additional
documentation related to the Fees and expenses as may reasonably requested by
HLI to verify the amount of any Fees and expenses. All amounts reflected in an
Invoice shall be due and payable within thirty (30) calendar days following
receipt by HLI of the Invoice. Unless otherwise mutually agreed by the Parties,
payments shall be made by check or electronic funds transmission. If Provider so
requests, HLI shall pay the portion of the applicable Fee related to the cost of
a third-party service passed through to HLI and its Affiliates directly to such
third party.

Section 4.4    Fee and Accounting Dispute Resolution. If a good faith dispute
arises as to the calculation of any Invoice, the Parties shall use their
reasonable best efforts to reach an agreement with respect to such disputed
amount. If the respective individuals at HLI and Provider responsible for
preparing and reviewing Invoices, as applicable, are unable to reach an
agreement within five (5) Business Days after HLI has notified Provider that
there is a dispute, then the Project Managers of HLI and Provider shall confer
and use their reasonable best efforts to come to a resolution of the dispute. If
the Parties are unable to agree upon a resolution of the dispute within five
(5) Business Days after the Project Managers have conferred, then the Parties
may pursue any remedy permitted under this Agreement to resolve such dispute.

Section 4.5    Taxes. Any sales Tax, transfer Tax, value-added Tax, goods and
services Tax or similar Tax (including any such Taxes that are required to be
withheld, but excluding all other Taxes including Taxes based upon or calculated
by reference to income, receipts or capital, which such excluded Taxes shall be
solely the liability of Provider) imposed on the Fees or expense reimbursements
paid to Provider pursuant to this Article IV shall be paid by HLI to Provider;
provided that upon HLI’s reasonable written request Provider shall provide HLI
with written notice that, and information reasonably sufficient to verify that,
such Taxes have been paid or are payable by Provider; provided further that HLI
shall not reimburse Provider for any Taxes pursuant to this Section 4.5 if they
have been recovered by Provider as a pre-approved expense. In any case where
Provider has not previously paid such Taxes, Provider shall timely make payment
of such Taxes to the appropriate Governmental Authority upon receipt of the
reimbursement from HLI.

ARTICLE V    
TERM AND TERMINATION

Section 5.1    Period of Service and Special Project. Provider shall provide or
cause to be provided each of the Services for a period of time beginning on the
Effective Date (or such other date agreed by the Parties, as set forth in
Schedule 2.1) and ending on the date on which such Service is scheduled to
expire, as set forth in Schedule 2.1 and subject to any renewal periods
identified in Schedule 2.1 or extension as set forth below (the “Service
Period”), unless otherwise terminated as provided herein. Provider shall provide
or cause to be provided each of the Special Projects for the


14





--------------------------------------------------------------------------------





period of time beginning on the Effective Date (or such other date agreed by the
Parties, as set forth in Schedule 2.3), and ending on the earlier of (x) the
date of completion of such Special Project and (y) the end date specified in the
separate mutual agreement of the Parties. No Service or Special Project shall be
provided at any time after the end of the twelve (12) month period following the
Effective Date; provided, that HLI may request two extensions, during which
Provider shall continue to provide the then-current Services or Special
Projects. The first extension shall be for a period not to exceed eight (8)
months and the fees for such Services and/or Special Projects provided during
the first extension shall be increased by three percent (3%) over the applicable
charge or charges for such Services and/or Special Projects charged during the
initial Service Period. Following such first extension, HLI may request one
additional extension, not to exceed four (4) additional months, during which
Provider shall continue to provide the then-current Services or Special
Projects, but the fees for such Services and/or Special Projects during the
second extension shall be six percent (6%) over the applicable charge or charges
for such Services and/or Special Projects during the initial Service Period.

Section 5.2    Termination of Individual Services and Special Projects. HLI, in
its sole discretion, may terminate any specific Service or Special Project, with
or without cause, upon providing Provider not less than forty-five (45) calendar
days’ notice describing the Service or Special Project to be terminated and the
effective date of termination. Upon such early termination date, except to the
extent Provider is reasonably able to avoid costs incurred by it in connection
with providing such terminated Service or Special Project as a result of such
early termination, charges for such terminated Service or Special Project shall
continue to accrue, and HLI shall continue to pay Provider for them until the
earlier of (i) the date that is six (6) months from the effective date of such
early termination and (ii) the date on which such Service or Special Project
would otherwise terminate in accordance with this Agreement, and HLI shall
continue to be responsible for costs of any other Services and/or Special
Projects that continue to be provided hereunder; provided, that Provider will
use reasonable best efforts to mitigate (and as soon as reasonably practicable
terminate the accrual of) costs with respect to any terminated Service or
Special Project. If the termination of the specified Service or Special Project
would also require the termination or partial termination of, or otherwise
affect the provision of, any other Services or Special Projects, then Provider
shall advise HLI in writing of the same as soon as reasonably practicable after
receiving HLI’s notice. HLI shall, within fifteen (15) Business Days of
receiving such notification from Provider, notify Provider of whether HLI is
withdrawing its termination notice; otherwise, such termination shall be final
and shall be deemed to include the originally specified Services and/or Special
Projects as well as the other Services and/or Special Projects described by
Provider. Except as set forth above, no such termination of any Service or
Special Project shall in any way affect Provider’s obligation to provide or make
available any other Service or Special Project provided or required pursuant to
this Agreement or HLI’s obligation to pay for the same, all in accordance with
the terms of this Agreement.

Section 5.3    Termination of Agreement.
(a)    This Agreement (or any particular Service or Special Project) may be
terminated with immediate effect as follows:


15





--------------------------------------------------------------------------------





(i)
at any time upon the mutual written agreement of the Parties, which agreement
must state the effective date of termination;

(ii)
on the date on which all Services and Special Projects have been completed or
expired, if applicable, or have been earlier terminated by HLI pursuant to
Section 5.2; or

(iii)
by Provider or by HLI when the non-terminating Party is in material breach of
any of its obligations under this Agreement and has failed to remedy the breach
within thirty (30) calendar days after receipt of notice from the terminating
Party of the breach, such notice to reference this Section 5.3(a)(iii) and to
describe in reasonable detail the breach.

(b)    Following any termination of this Agreement or any particular Service or
Special Project, Provider shall use reasonable best efforts to transfer any
records maintained by Provider hereunder to the extent pertaining to such
terminated and transferred Services or Special Projects, as applicable, to HLI
or to its designee; provided, that Provider may redact any portions of such
records that do not pertain to the terminated or transferred Services or Special
Projects. HLI and its Affiliates shall cooperate with Provider to allow Provider
to complete the transfer of such Services or Special Projects, as applicable, to
HLI or its designee as early as is commercially reasonable to do so. In
addition, following any such termination, Provider shall cooperate with HLI in
connection with any regulatory or Tax audits relating to any period during which
Provider was providing Services or Special Projects hereunder.

Section 5.4    Survival. The provisions of Article I, Article IV,
Section 5.3(b), Section 5.4, Article VI and Article VII shall survive
termination of this Agreement.

ARTICLE VI    
INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 6.1    Indemnification by Provider. Provider shall defend and hold
harmless HLI, its Affiliates, and their respective Representatives and their
respective successors and permitted assigns (collectively, the “HLI Indemnified
Parties”) from and against all Losses from third-party claims asserted against,
imposed upon or incurred by any HLI Indemnified Party arising out of or related
to (a) Provider’s or its Affiliate’s gross negligence in the performance of any
Services under this Agreement, willful misconduct or fraud, (b) any action taken
by Provider or its Affiliates that breaches, or results in a breach, of
Provider’s confidentiality obligations under this Agreement, (c) Provider’s or
its Affiliate’s material failure to comply with applicable Law (except to the
extent HLI or any of its Affiliates directed Provider or any of its Affiliates
to take any action, or to forego taking any action, that resulted in such
failure to comply), or (d) if the applicable Service or Special Project has been
modified or altered by Provider (except to the extent HLI or any of its
Affiliates directed Provider or any of its Affiliates to perform the
modification or alteration), any claim of infringement of any intellectual
property right of any third party arising from Provider’s or its Affiliate’s
provision or HLI’s receipt of the applicable Service or Special Project or any
portion thereof to the extent such infringement is caused by the modification or
alteration.


16





--------------------------------------------------------------------------------






Section 6.2    Indemnification by HLI. HLI shall defend and hold harmless
Provider and its Affiliates and their respective Representatives and their
respective successors and permitted assigns (collectively, the “Provider
Indemnified Parties”) from and against all Losses from third-party claims
asserted against, imposed upon or incurred by any Provider Indemnified Party
arising out of or related to (a) HLI’s or any of its Affiliates’ gross
negligence, willful misconduct or fraud, (b) any action taken by HLI or any of
its Affiliates that breaches, or results in a breach, of HLI’s confidentiality
obligations under this Agreement or (c) HLI’s or any of its Affiliates’ material
failure to comply with applicable Law (except to the extent Provider directed
HLI or any of its Affiliates to take any action, or to forego taking any action,
that resulted in such failure to comply) or (d) if the applicable Service or
Special Project has been modified or altered by Provider, to the extent HLI or
any of its Affiliates directed Provider or any of its Affiliates to perform the
modification or alteration, any claim of infringement of any intellectual
property right of any third party arising from Provider’s provision or HLI’s or
any of its Affiliates’ receipt of the applicable Service or Special Project or
any portion thereof to the extent such infringement is caused by the
modification or alteration.

Section 6.3    Notice of Claim; Defense.
(a)    A Party who may be entitled to be indemnified and held harmless under
Section 6.1 or Section 6.2 (the “Indemnified Party”), shall promptly notify
Provider or HLI, as applicable (the “Indemnifying Party”) in writing of any
pending or threatened claim or demand by a third party that the Indemnified
Party has determined has given or could reasonably give rise to such a right
under this Agreement (including a pending or threatened claim or demand asserted
by a third party against the Indemnified Party, such claim being a “Third-Party
Claim”), describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or demand; provided, that the
failure to provide such notice shall not release the Indemnifying Party from any
of its obligations under this Article VI except to the extent the Indemnifying
Party is actually prejudiced by such failure. Following delivery of a notice of
a Third-Party Claim, the Indemnified Party shall deliver to the Indemnifying
Party, promptly (and in any event within ten (10) Business Days) after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to such
Third-Party Claim.
(b)    Following receipt of a notice of a Third-Party Claim from an Indemnified
Party pursuant to Section 6.3(a), the Indemnifying Party may assume the defense
and control of such Third-Party Claim by delivery of written notice to the
Indemnified Party within sixty (60) days after receipt of the Indemnified
Party’s claims notice pursuant to Section 6.3(a); provided, that the
Indemnifying Party shall not be entitled to assume or maintain control of the
defense of any Third-Party Claim and shall pay the reasonable fees, costs and
expenses of counsel retained by the Indemnified Party to the extent (i) the
Third-Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation against the
Indemnified Party or (ii) the Third-Party Claim would reasonably be expected to
result in an injunction or equitable relief against the Indemnified Party that
would, in each case, have a material effect on the operation of the business of
such Indemnified Party or any of its Affiliates. The assumption of the defense
by the Indemnifying Party of any Third-Party Claim shall not require the
Indemnifying Party to


17





--------------------------------------------------------------------------------





agree to be liable for any Losses in respect of such Third-Party Claim and shall
be without prejudice to any rights or defenses of the Indemnifying Party in
respect of whether the Indemnified Party is entitled to indemnification under
this Article VI for any particular Loss or Losses.
(c)    The Indemnified Party may take any actions reasonably necessary to defend
such Third-Party Claim prior to the time that it receives a notice from the
Indemnifying Party as contemplated by Section 6.3(b). If the Indemnifying Party
assumes the defense of any Third-Party Claim in accordance with Section 6.3(b),
the Indemnifying Party shall allow the Indemnified Party a reasonable
opportunity to participate in the defense of such Third-Party Claim with its own
counsel and at its own expense; provided, however, that notwithstanding the
foregoing, the Indemnifying Party shall bear the reasonable fees, costs and
expenses of one (1) such separate counsel if (i) the Indemnifying Party and the
Indemnified Party are both named parties to the Action and the Indemnified Party
shall have reasonably determined in good faith that the representation of both
parties by the same counsel would be inappropriate due to actual differing
interests between them or that there may be defenses or counterclaims available
to the Indemnified Party that are inconsistent with those available to the
Indemnified Party or (ii) the Indemnifying Party shall have authorized the
Indemnified Party to employ separate counsel at the Indemnifying Party’s
expense. If the Indemnifying Party assumes the defense of any Third-Party Claim,
the Indemnifying Party shall not, for so long as it diligently conducts such
defense, be liable to the Indemnified Party for legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than provided in this Section 6.3(c). The Indemnifying Party shall
be liable for the reasonable fees, costs and expenses of counsel employed by the
Indemnified Party for any period during which Indemnifying Party has not assumed
or is not diligently conducting the defense of a Third-Party Claim for which the
Indemnified Party is entitled to indemnification hereunder. Provider or HLI, as
the case may be, shall, and shall cause each of its Affiliates and
Representatives to, reasonably cooperate with the Indemnifying Party in the
defense of any Third-Party Claim. Without limiting the generality of the
foregoing, from and after the delivery of a notice of a claim for
indemnification with respect to a Third-Party Claim, at the reasonable request
of the Indemnifying Party, each Indemnified Party shall grant the Indemnifying
Party and its Representatives reasonable access, during normal business hours,
to the books, records, personnel and properties of the Indemnified Party to the
extent reasonably related to such Third-Party Claim, at no cost to the
Indemnifying Party (other than for reasonable out-of-pocket expenses of the
Indemnified Parties). The Indemnifying Party shall be authorized to consent to a
settlement of, or the entry of any judgment arising from, any Third-Party Claim,
without the consent of any Indemnified Party; provided, that (A) such settlement
provides only for the payment of monetary damages (and does not impose any
injunctive relief or otherwise impose any conditions or restrictions on the
applicable Indemnified Party or any of its Affiliates or Representatives) and
does not involve any finding or admission of any violation of Law or admission
of any wrongdoing or any violation of the rights of any Person and does not
include a statement or admission of fault, culpability or failure to act by or
on the part of any Indemnified Party or any of its Affiliates or
Representatives, (B) the Indemnifying Party pays or causes to be paid all
amounts arising out of such settlement or judgment concurrently with the
effectiveness of such settlement or judgment, and (C) the Indemnifying Party
obtains, as a condition of any settlement, entry of judgment or other
resolution, a complete and unconditional release of each Indemnified Party from
any and all Liabilities in respect of such Third-Party Claim. If the
Indemnifying Party elects not to defend the Indemnified Party against a
Third-Party Claim


18





--------------------------------------------------------------------------------





to which it is entitled to indemnification hereunder, whether by not giving the
Indemnified Party timely notice of its desire to so defend or otherwise, then
the Indemnified Party shall have the right but not the obligation to assume its
own defense, but without in any way waiving or otherwise affecting the
Indemnified Party’s rights to indemnification pursuant to this Agreement, and
the Indemnifying Party shall bear all fees, costs and expenses of one such
counsel engaged by the Indemnified Party for Third-Party Claims for which such
Indemnified Party was entitled to indemnification hereunder.
(d)    No Indemnifying Party shall have any liability under this Article VI for
any Losses arising out of or in connection with any Third-Party Claim that is
settled or compromised by an Indemnified Party without the prior consent of such
Indemnifying Party (such consent not to be unreasonably withheld, conditioned or
delayed).
(e)    If an Indemnified Party wishes to make a claim under this Article VI that
does not involve a Third-Party Claim, the Indemnified Party shall give written
notice to the Indemnifying Party setting forth (i) a reasonably detailed
description of the claim, (ii) a good faith estimate of the amount of the claim
(to the extent ascertainable) and (iii) the specific provision of this Agreement
that the Indemnified Party alleges to be breached, and such notice shall be
accompanied by copies of all available documentation that may be necessary or
appropriate for the purposes of enabling the Indemnifying Party to be informed
and to take any and all appropriate decisions and actions in respect of the
matter and Loss that is the subject of the claim; provided, that the failure to
provide such notice on a timely basis shall not release the Indemnifying Party
from any of its obligations under this Article VI except to the extent the
Indemnifying Party is actually prejudiced by such failure.

Section 6.4    Limitation on Set-off. HLI shall have no right to set off any
claim pursuant to this Article VI against any payment of Fees due pursuant to
this Agreement.

Section 6.5    Disclaimer of Warranties. Each Party acknowledges and agrees that
neither Provider nor HLI, nor any of their respective Affiliates, makes any
warranties with respect to the Services and Special Projects (except as
expressly set forth herein), and Provider hereby expressly disclaims all
warranties, expressed or implied, of any kind with respect to the Services and
any Special Projects, including any warranty of non-infringement,
merchantability or fitness for a particular purpose as to the Services and any
Special Projects.

Section 6.6    Limitation on Liability. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY AND EXCEPT FOR ANY LOSSES TO BE INDEMNIFIED UNDER
Section 6.1 OR Section 6.2 AND LOSSES RESULTING FROM BREACHES OF Section 7.15,
PROVIDER WILL NOT BE LIABLE TO ANY HLI INDEMNIFIED PARTY, AND HLI WILL NOT BE
LIABLE TO ANY PROVIDER INDEMNIFIED PARTY FOR ANY CLAIM ARISING OUT OF ANY
PUNITIVE, EXEMPLARY OR OTHER SPECIAL DAMAGES, OR ANY INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING BUSINESS INTERRUPTION OR LOSS OF CUSTOMERS,
GOODWILL, USE, INCOME, PROFITS OR ANTICIPATED PROFITS, BUSINESS OR BUSINESS
OPPORTUNITY, SAVINGS, DATA OR BUSINESS REPUTATION), REGARDLESS OF WHETHER SUCH
DAMAGES ARE BASED IN CONTRACT, BREACH


19





--------------------------------------------------------------------------------





OF WARRANTY, TORT, NEGLIGENCE OR ANY OTHER THEORY, AND REGARDLESS OF WHETHER THE
PARTY AGAINST WHICH SUCH CLAIM IS MADE HAS BEEN ADVISED OF, KNEW OF, OR SHOULD
HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED THAT NO SUCH LIMITATION
SHALL APPLY TO CLAIMS THAT ARE RELATED TO OR ARISE FROM GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR FRAUD. PROVIDER’S CUMULATIVE AGGREGATE LIABILITY TO BUYER
FOR ANY CLAIMS RELATED TO OR ARISING OUT OF THIS AGREEMENT SHALL NOT EXCEED THE
AMOUNT OF THE AGGREGATE FEES ACTUALLY PAID OR PAYABLE BY HLI TO PROVIDER UNDER
THIS AGREEMENT; PROVIDED THAT NO SUCH LIMITATION SHALL APPLY TO CLAIMS THAT ARE
RELATED TO OR ARISE FROM GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD.

Section 6.7    Exclusive Remedies. Subject to the limitations set forth above in
Section 6.6 and other than in the case of fraud or intentional misconduct by
Provider, HLI’s exclusive remedy against Provider for any breach of, or other
act or omission arising out of or relating to, this Agreement or the performance
or non-performance of Provider hereunder shall be: (a) the right to receive
refunds of the amounts of any payment in excess of amounts owed under this
Agreement; (b) the right to indemnification as provided in Section 6.1; (c) in
the case of Abandonment, the right to injunction, specific performance or other
equitable non-monetary relief when available under applicable Law; (d) the right
to terminate this Agreement pursuant to Section 5.3; and (e) the right to actual
damages for breach of the service standard in Section 3.1 or breach of
Section 7.15 (but, for the purposes of clarity, not for breach of any other
section of this Agreement, including, absent breach of Section 3.1, breach of
any service standard set forth on a schedule).

Section 6.8    Infringement or Violation of Law. If HLI or any of its Affiliates
directs Provider or any of its Affiliates to modify or alter any Service or
Special Project and such modification or alteration would constitute either (i)
an infringement of any intellectual property or (ii) a violation of Law,
Provider shall promptly notify Provider of such infringement or violation, as
applicable, but in no event later than five (5) Business Days following
Provider’s knowledge of such infringement or violation, as applicable.

ARTICLE VII    
MISCELLANEOUS PROVISIONS

Section 7.1    Further Assurances. The Parties shall execute and deliver, and
shall procure that their Affiliates shall execute and deliver, such documents,
certificates, agreements and other writings and take such other actions as may
be necessary or desirable in order to consummate or implement expeditiously the
transactions and services contemplated by this Agreement.

Section 7.2    License. Except to the extent not permitted under applicable Law
or contract, HLI hereby grants to Provider and its Affiliates and the
Subcontractors, and Provider hereby accepts, a limited royalty-free, fully paid
up, non-exclusive, irrevocable, worldwide, non-transferable, non-sublicensable,
right and license during the Service Period and any period during which a
Special Project is being performed to use and exploit all intellectual property
and other proprietary rights owned or controlled by HLI or any of its Affiliates
for the sole purpose of, and to the extent required for, performing Provider’s
obligations under this Agreement.


20





--------------------------------------------------------------------------------






Section 7.3    Notices. All notices, requests, consents, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 7.3):
(a)    If to HLI, to:
Hartford Life, Inc.
c/o Hartford Life Insurance Company
1 Griffin Road North
Windsor, Connecticut 06095
Attention:     Chief Financial Officer
Facsimile:     (860) 624-0441
Email:    robert.siracusa@talcottresolution.com


with copies to (which shall not constitute notice):


Hartford Life Insurance Company
1 Griffin Road North
Windsor, Connecticut 06095
Attention:    General Counsel
Facsimile:    (860) 624-0441


and


Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention:     Bernhardt Nadell
    Bradley Kulman
Jeffrey Lowenthal
Facsimile:    (212) 806-6006


(b)    If to Provider, to:
Hartford Fire Insurance Company
c/o Hartford Financial Services Group
One Hartford Plaza
Hartford, Connecticut 06155
Attention: General Counsel



21





--------------------------------------------------------------------------------





Facsimile: 860-547-4721
Email: mergers@thehartford.com
with a copy to (which shall not constitute notice):
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention:    Perry J. Shwachman
    Jonathan J. Kelly
    Jeremy C. Watson
Facsimile:    312-853-7036

Section 7.4    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible. Nothing in this Section 7.4 shall affect either Party’s right to
terminate this Agreement pursuant to Section 5.3.

Section 7.5    Entire Agreement. This Agreement, the Schedules referred to
herein, and the other Transaction Agreements constitute the entire agreement of
the parties hereto with respect to the subject matter contained herein or
therein and supersede all prior agreements and undertakings, both written and
oral (other than the Confidentiality Agreement to the extent not in conflict
with this Agreement), between or on behalf of Provider and/or its Affiliates, on
the one hand, and HLI and/or its Affiliates, on the other hand, with respect to
the subject matter of this Agreement.

Section 7.6    Amendment. No provision of this Agreement (including the
Migration Plan) may be amended, supplemented or modified except by a written
instrument signed by the Parties. The Parties acknowledge and agree that the
Migration Plan may be modified as may be necessary to facilitate an orderly
transition, provided, that any modifications to the Migration Plan shall be made
only upon the mutual written agreement of the Parties.

Section 7.7    Governing Law. This Agreement, and the formation, termination or
validity of any part of this Agreement, shall in all respects be governed by,
and construed in accordance with, the Laws of the State of New York.

Section 7.8    Jurisdiction; Venue.
(a)    Each of the Parties irrevocably and unconditionally submits for itself
and its property in any Action arising out of or relating to this Agreement, the
transactions contemplated by this Agreement, the formation, breach, termination
or validity of this Agreement or the recognition


22





--------------------------------------------------------------------------------





and enforcement of any judgment in respect of this Agreement, to the exclusive
jurisdiction of the courts of the State of New York sitting in the County of New
York, the federal courts for the Southern District of New York, and appellate
courts having jurisdiction of appeals from any of the foregoing, and all claims
in respect of any such Action shall be heard and determined in such New York
courts or, to the extent permitted by Law, in such federal court.
(b)    Any such Action may and shall be brought in such courts and each of the
Parties irrevocably and unconditionally waives any objection that it may now or
hereafter have to the venue or jurisdiction of any such Action in any such court
or that such Action was brought in an inconvenient court and shall not plead or
claim the same.
(c)    Service of process in any Action may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in
Section 7.3.
(d)    Nothing in this Agreement or any other Transaction Agreement shall affect
the right to effect service of process in any other manner permitted by the Laws
of the State of New York.

Section 7.9    Dispute Escalation. In the event a dispute arises between the
Parties, face-to-face negotiations shall be conducted between the Parties’
respective Project Managers. The Parties shall ensure that their respective
Project Managers use reasonable best efforts and work together in good faith to
resolve any disagreements or disputes between the Parties as expeditiously as
possible. If the Project Managers are unable to resolve the dispute within
twenty (20) days after the dispute has been referred to them pursuant to this
Section 7.9 (or such other time period as the Project Managers may agree upon)
using good faith reasonable best efforts to resolve such disputes, any
unresolved dispute arising out of the interpretation, performance or breach of
this Agreement, including the formation or validity thereof, shall be resolved
pursuant to Section 7.8. Notwithstanding any of the foregoing, (i) disputes with
respect to the calculation of any Invoice shall be resolved in accordance with
Section 4.4 and (ii) either Party may seek immediate equitable relief in any
competent court permitted under this Agreement for purposes of limiting or
otherwise resolving a suspected breach of a duty of confidentiality hereunder.

Section 7.10    Jury Waiver. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ITS PERFORMANCE UNDER OR THE ENFORCEMENT OF THIS
AGREEMENT.

Section 7.11    No Third-Party Beneficiaries. Except as provided in Article VI
with respect to the Provider Indemnified Parties and HLI Indemnified Parties,
this Agreement is for the sole benefit of the Parties and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.


23





--------------------------------------------------------------------------------






Section 7.12    Expenses. Except as otherwise provided herein, each Party shall
be responsible for all costs and expenses, including fees and disbursements of
counsel, financial advisers and independent accountants, incurred by it in
connection with this Agreement and the transactions and services contemplated
hereby.

Section 7.13    Waivers. Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, in writing at any time by the
Party or Parties entitled to the benefit thereof. Any such waiver shall be
validly and sufficiently authorized for the purposes of this Agreement if, as to
either Party, it is authorized in writing by an authorized Representative of
such Party. The failure of either Party hereto to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of either Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any preceding or subsequent breach.

Section 7.14    Relationship Between the Parties. In connection with this
Agreement, Provider, on the one hand, and HLI, on the other hand, are acting as
independent contractors and, as such, shall not have any authority to bind or
commit the other, except as otherwise expressly set forth herein. Nothing in
this Agreement shall be deemed or construed to create a joint venture or
partnership relationship between the Parties for any purpose, and the Parties
are not joint employers for any purpose by reason of this Agreement.

Section 7.15    Treatment of Confidential Information. Each Party shall, and
shall cause each of its Affiliates and each of its and their officers, directors
and employees to, hold all information relating to the business of the other
Party disclosed to it by reason of this Agreement (the “Confidential
Information”) confidential, and shall not disclose or permit to be disclosed any
such Confidential Information to any third party unless legally compelled to
disclose such information; provided, however, a Party may disclose Confidential
Information to such Party’s advisors, attorneys, contractors and auditors in
connection with the performance or receipt of the Services and Special Projects
provided such third parties are bound by confidentiality obligations at least as
protective of the Confidential Information as set forth in this Section 7.15
and, provided, further, that to the extent that a Person receiving Confidential
Information hereunder may become legally compelled to disclose any Confidential
Information, such Person: (a) may only disclose such information if it shall
first have used reasonable best efforts to, and, if practicable, shall have
afforded the other Party the opportunity to, obtain an appropriate protective
order or other satisfactory assurance of confidential treatment for the
information required to be so disclosed; and (b) if such protective order or
other remedy is not obtained, or the other Party waives such Person’s compliance
with the provisions of this Section 7.15, shall only furnish that portion of the
Confidential Information which is legally required to be so disclosed. As used
herein, “Confidential Information” does not include any information that the
receiving Party demonstrates: (i) is or becomes generally available to the
public other than as a result of a disclosure by the Party receiving the
Confidential Information; (ii) was available to the receiving Party on a
non-confidential basis prior to its disclosure by the disclosing Party; or
(iii) becomes available to the receiving Party from a Person other than the
disclosing Party or its Affiliates who is not, to the receiving Party’s
knowledge, subject to any legally binding obligation to keep such information
confidential.


24





--------------------------------------------------------------------------------






Section 7.16    Assignment. No party may assign this Agreement or any of the
rights, interests or obligations hereunder (whether by operation of law or
otherwise) without the prior written consent of the other Party (which consent
shall not be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, (i) any Party may assign or delegate all or a portion of its rights
and obligations hereunder without the consent of any other Party to an Affiliate
and (ii) any Party may assign all or a portion of its rights and obligations
hereunder without the consent of the other Party to a successor of all or a
portion of the assigning Party’s assets or business, whether by merger,
consolidation, acquisition, stock sale or similar transaction or series of
related transactions. Subject to the preceding sentences, this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns. Any purported assignment or
delegation not in compliance with the foregoing shall be null and void.

Section 7.17    Force Majeure. Provider shall not be liable for any Loss
whatsoever arising out of any interruption of Service or delay or failure to
perform under this Agreement to the extent caused by Force Majeure (except to
the extent that the Service being provided was a disaster recovery service). For
purposes of this Agreement, “Force Majeure” means any circumstance or event
beyond the reasonable control of Provider relying upon such event or
circumstance, including: acts of God, acts of a public enemy, acts of terrorism,
acts of a nation or any state, territory, province or other political division
thereof, changes in Law, fires, floods, epidemics, riots, quarantine
restrictions, freight embargoes or other similar causes. In any such event,
Provider’s obligations hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof. If Provider or any
Subcontractor is so affected, Provider shall notify HLI in writing upon learning
of the occurrence of such event of Force Majeure. Upon the cessation of the
Force Majeure event, Provider shall use reasonable best efforts to resume, or to
cause the relevant Subcontractor, to resume, its performance with the least
practicable delay.

Section 7.18    Execution in Counterparts. This Agreement may be executed in two
(2) or more counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by electronic delivery in PDF format shall be as
effective as delivery of a manually executed counterpart of any such Agreement.
[signatures are on the following page]



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.
HARTFORD FIRE INSURANCE COMPANY
By:        /s/ Brion S. Johnson    


25





--------------------------------------------------------------------------------






Name:    Brion S. Johnson    

Title:        Executive Vice President    
HARTFORD LIFE, INC.
By:        /s/ Brion S. Johnson    

Name:    Brion S. Johnson    

Title:        President    






1





--------------------------------------------------------------------------------






Schedule 2.1
Services


[REDACTED]
[SCHEDULE 2.1 DESCRIBES CERTAIN SERVICES, AND RELATED COSTS, THAT WILL BE
PROVIDED BY THE SELLER (REFERRED TO IN THE AGREEMENT AS “PROVIDER”) TO THE SOLD
COMPANIES POST CLOSE RELATING TO INVESTMENT MANAGEMENT, INFRASTRUCTURE AND
SOFTWARE WITH RESPECT TO BILLING, COMPLIANCE, INFORMATION AND DATA SYSTEMS,
VENDOR AND BROKER-DEALER MANAGEMENT, AND COMMUNICATION SYSTEMS.]


Schedule 2.1 - 1


1004530781v1



--------------------------------------------------------------------------------






Schedule 2.2
Excluded Services
Except to the extent expressly set forth on Schedule 2.1, the following shall be
Excluded Services:
•
Travel and entertainment

•
Temporary labor

•
Office supplies, energy/utilities

•
Payroll, benefits and related administration

•
Property management/real estate services, including corporate security

•
M&A/corporate development

•
Public relations

•
Philanthropy and goodwill

•
External audit services

 


Schedule 2.2 - 1


1004530781v1



--------------------------------------------------------------------------------








Schedule 2.3
SPECIAL PROJECTS
None.


Schedule 2.3 - 1


1004530781v1



--------------------------------------------------------------------------------






Exhibit A
INFORMATION SECURITY REQUIREMENTS
[REDACTED]








Exhibit A - 1


1004530781v1

